Citation Nr: 0421263	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  98-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
illness.

4.  Entitlement to service connection for a gastroesophageal 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to July 1985, 
February 1986 to February 1990, and from November 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefits sought 
on appeal.

By correspondence dated October 2003, the veteran indicated 
that he wished to drop his claims for service connection for 
hearing loss and chronic fatigue syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his skin rash, tinnitus, 
respiratory illness, and gastroesophageal disorder were 
incurred during his active duty service.  The only service 
medical record on file is a January 1986 examination report.  
Other medical records from the veteran's service were 
submitted by the veteran and are reserve medical records.  In 
addition, although a private physician, J.M., M.D., in 
October 2003 indicated in a letter that the veteran's 
tinnitus, skin rashes, peptic ulcer disease, and worsening 
problems with his asthma were all due to his service in the 
Gulf War; this physician did not give a basis for his opinion 
since there is no evidence of treatment for tinnitus or 
rashes while in active duty service.  The 


veteran did submit medical documentation of a suspected 
peptic ulcer while he was in the reserves, which could have 
been the basis for part of the physician's opinion.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Obtain the veteran's complete service 
medical records from all his periods of 
active duty.

2.  The veteran should be scheduled for a 
VA dermatology examination to ascertain 
the nature and etiology of his skin rash.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of all skin disorders.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to the time of onset of the disorder.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the current 
disabling condition is the result of a 
disease or injury the veteran had in 
service.

	




	D.  The examiner should state a 
medical opinion as to whether the veteran 
exhibits objective indications of a 
chronic skin disability which cannot be 
attributed to any known clinical 
diagnosis.  (Objective indications of 
chronic disability include "signs" in 
the medical sense of objective evidence 
pereceptible to the examining physician 
and other, non-medical indicators that 
are capable of independent verification.)

2.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of his tinnitus.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Does the veteran have 
tinnitus?

          B.  The examiner should state a 
medical opinion as to the time of onset 
of the disorder.

          C.  The examiner should state a 
medical opinion as to whether the 
tinnitus is the result of a disease or 
injury the veteran had in service.

3.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of his respiratory illness.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of all respiratory 
disorders.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to the time of onset of the disorder.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the current 
disabling condition is the result of a 
disease or injury the veteran had in 
service.

	D.  The examiner should state a 
medical opinion as to whether the veteran 
exhibits objective indications of a 
chronic respiratory disability which 
cannot be attributed to any known 
clinical diagnosis.  (Objective 
indications of chronic disability include 
"signs" in the medical sense of 
objective evidence pereceptible to the 
examining physician and other, non-
medical indicators that are capable of 
independent verification.)

4.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of the veteran's 
gastroesophageal disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of all gastroesophageal 
disorders.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to the time of onset of the disorder.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the current 
disabling condition is the result of a 
disease or injury the veteran had in 
service.

5.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




